                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


CARTER T. HOPSON,

       Petitioner,

     v.                                                    Case No. 18-CV-1035

DYLON RADTKE,

      Respondent.


                 DECISION AND ORDER DENYING PETITION FOR
                          WRIT OF HABEAS CORPUS


       Carter T. Hopson, a prisoner in Wisconsin custody, seeks a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. Hopson alleges that his conviction for manufacture or

delivery of cocaine, possession with intent to deliver cocaine, and resisting or obstructing an

officer is unconstitutional. For the reasons stated below, the petition for writ of habeas

corpus will be denied and the case dismissed.

                                      BACKGROUND

       Hopson was charged in Brown County Circuit Court with five counts of

manufacture or delivery of cocaine, one count of possession with intent to deliver cocaine,

and one count of resisting or obstructing an officer. (Judgment of Conviction in Brown

County Case No. 13-CF-1829, Answer, Ex. 1, Docket # 17-1.) On the first day of jury trial,

the trial court judge stated that the “first order of business” was to put on the record a letter

from the State to defense counsel summarizing all of the plea offers made to Hopson. (Oct.

15, 2014 Jury Trial Transcript (“Oct. 15 Tr.”) at 6, Answer, Ex. 19, Docket # 17-19.) The

judge explained to Hopson that the Supreme Court has said that it is necessary for defense



          Case 2:18-cv-01035-NJ Filed 12/16/20 Page 1 of 10 Document 27
counsel to provide Hopson all plea offers from the State and for Hopson to reject those

offers. (Id.) Defense counsel stated that he had not received a letter with all of the State’s

plea offers, and the State remarked that it would prefer to state the offers orally on the

record. (Id. at 7.) The State then recited all of the offers made to Hopson. (Id. at 7–9.)

       After confirming with defense counsel that the offers recited by the State constituted

all of the offers received, the judge stated as follows:

       All right. So, Mr. Hopson, you understand that - - that at the conclusion of
       these proceedings if the jury convicts you that then the court - - you’ll be
       placed in a position where on each of these counts it would be I believe seven
       years of exposure, five years initial confinement and two years in addition
       because of the repeater allegation[?]

(Id. at 9.) Hopson responded, “Yes.” (Id.) The judge continued: “So that you’re potentially

facing 49 years of confinement time[?],” to which Hopson again responded, “Yes.” (Id.) The

judge then stated:

       Okay. So you - - then you wish to confer - - confirm with me that you wish to
       reject those offers, and you understand that if this case goes adverse to you,
       that at the time of sentencing if I chose to and found that this case justified my
       imposing the maximum, that I could sentence you to 49 years in the
       Wisconsin State Prison System?”

(Id. at 10.) Hopson again responded, “Yes.” (Id.) The judge asked: “And now knowing all

that, do you wish to proceed today to trial?,” to which Hopson responded, “Yes.” (Id.) The

judge concluded: “All right. All right. Then we got that cleared up,” and moved on to

discuss witnesses for trial. (Id.)

       A jury was empaneled, counsel made their opening statements, and the jury heard

testimony from eight State witnesses over the course of two days. (Docket # 17-19 and Oct.

16, 2014 Jury Trial Transcript (“Oct. 16 Tr.”) at 181–458, Answer, Ex. 20, Docket # 17-20.)

Prior to resting its case, the State informed the court that it was planning on amending the

                                                 2


          Case 2:18-cv-01035-NJ Filed 12/16/20 Page 2 of 10 Document 27
Information to add party to a crime to several of the counts. (Oct. 16 Tr. at 457.) The State

noted that it intended to call two more witnesses before resting its case. (Id. at 457–58.) The

court then took an eleven-minute recess. (Id. at 458.) Upon returning on the record, the

judge stated that he had been handed a plea questionnaire and defense counsel confirmed

that Hopson wished to plead guilty. (Id.) Hopson pled guilty to counts one through five,

with counts six and seven being dismissed and read-in for sentencing. (Id. at 458–67.)

Hopson was sentenced to a total of 24 years of imprisonment, consisting of consecutive

sentences of five years of initial confinement and three years of extended supervision on

each of three counts. The court ordered probation on the remaining counts. (Docket # 17-

1.)

       Hopson filed a motion for post-conviction relief, arguing that he was entitled to

withdraw his guilty plea because the trial court judge “impermissibly participated in plea

negotiations.” (State v. Hopson, Appeal No. 2015AP2265 (Wis. Ct. App. Apr. 4, 2017) at ¶ 2,

Answer, Ex. 5, Docket # 17-5.) The court of appeals affirmed Hopson’s judgment of

conviction. (Id.) The Wisconsin Supreme Court denied Hopson’s petition for review.

(Answer, Ex. 8, Docket # 17-8.) Hopson timely filed a petition for writ of habeas corpus on

July 6, 2018. (Docket # 1.) In its Rule 4 Order, the Court found that Hopson’s petition

contained both exhausted and unexhausted claims and gave Hopson the opportunity to

either amend his petition to proceed solely on the exhausted ground (ground one) or stay

the petition to exhaust his remedies in state court. (Docket # 7.) Hopson elected to proceed

solely on ground one of his petition, challenging the voluntariness of his guilty plea based

on the trial judge’s alleged participation in the plea process. (Docket # 8.)



                                               3


         Case 2:18-cv-01035-NJ Filed 12/16/20 Page 3 of 10 Document 27
                                 STANDARD OF REVIEW

       Hopson’s petition is governed by the Antiterrorism and Effective Death Penalty Act

(“AEDPA”). Under AEDPA, a writ of habeas corpus may be granted if the state court

decision on the merits of the petitioner’s claim (1) was “contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the Supreme

Court of the United States,” 28 U.S.C. § 2254(d)(1); or (2) “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding,”

28 U.S.C. § 2254(d)(2).

       A state court’s decision is “contrary to . . . clearly established Federal law as

established by the United States Supreme Court” if it is “substantially different from

relevant [Supreme Court] precedent.” Washington v. Smith, 219 F.3d 620, 628 (7th Cir. 2000)

(quoting Williams v. Taylor, 529 U.S. 362, 405 (2000)). The court of appeals for this circuit

recognized the narrow application of the “contrary to” clause:

       [U]nder the “contrary to” clause of § 2254(d)(1), [a court] could grant a writ
       of habeas corpus . . . where the state court applied a rule that contradicts the
       governing law as expounded in Supreme Court cases or where the state court
       confronts facts materially indistinguishable from a Supreme Court case and
       nevertheless arrives at a different result.

Washington, 219 F.3d at 628. The court further explained that the “unreasonable application

of” clause was broader and “allows a federal habeas court to grant habeas relief whenever

the state court ‘unreasonably applied [a clearly established] principle to the facts of the

prisoner’s case.’” Id. (quoting Williams, 529 U.S. at 413).

       To be unreasonable, a state court ruling must be more than simply “erroneous” and

perhaps more than “clearly erroneous.” Hennon v. Cooper, 109 F.3d 330, 334 (7th Cir. 1997).

Under the “unreasonableness” standard, a state court’s decision will stand “if it is one of

                                               4


         Case 2:18-cv-01035-NJ Filed 12/16/20 Page 4 of 10 Document 27
several equally plausible outcomes.” Hall v. Washington, 106 F.3d 742, 748–49 (7th Cir.

1997). In Morgan v. Krenke, the court explained that:

       Unreasonableness is judged by an objective standard, and under the
       “unreasonable application” clause, “a federal habeas court may not issue the
       writ simply because that court concludes in its independent judgment that the
       relevant state-court decision applied clearly established federal law
       erroneously or incorrectly. Rather, that application must also be
       unreasonable.”

232 F.3d 562, 565–66 (7th Cir. 2000) (quoting Williams, 529 U.S. at 411), cert. denied, 532

U.S. 951 (2001). Accordingly, before a court may issue a writ of habeas corpus, it must

determine that the state court decision was both incorrect and unreasonable. Washington,

219 F.3d at 627.

                                        ANALYSIS

       Hopson argues that the trial court judge violated his due process rights, rendering his

plea involuntary because the judge impermissibly injected himself into the parties’ plea

negotiations. Hopson argues the trial judge violated Fed. R. Crim. P. 11(c)(1), which

provides as follows: “An attorney for the government and the defendant’s attorney, or the

defendant when proceeding pro se, may discuss and reach a plea agreement. The court must

not participate in these discussions.” Hopson argues that a violation of Rule 11 is a “per se

violation of the due process clause” requiring “automatic reversal without consideration of

its prejudicial impact.” (Petitioner’s Reply Br. at 3.) The Supreme Court has stated,

however, that “Rule 11(c)(1) was adopted as a prophylactic measure, not one impelled by

the Due Process Clause or any other constitutional requirement.” United States v. Davila, 569

U.S. 597, 610 (2013). Thus, Rule 11(c)(1) does not create a constitutional right.

Furthermore, I cannot review whether the state court properly followed Rule 11— the state


                                              5


         Case 2:18-cv-01035-NJ Filed 12/16/20 Page 5 of 10 Document 27
court is not bound by the federal court’s procedural rules. Even if the state court’s decision

was reviewed under Rule 11, however, Hopson would not be entitled to relief. The Supreme

Court has stated that “[n]othing in Rule 11’s text [ ] indicates that the ban on judicial

involvement in plea discussions, if dishonored, demands automatic vacatur of the plea

without regard to case-specific circumstances.” Id. at 609.

       The error Hopson truly raises, then, is not that the state court violated Rule 11, but

that his guilty plea was involuntary. A defendant’s plea of guilty is valid if entered

knowingly, voluntarily, and intelligently. North Carolina v. Alford, 400 U.S. 25, 31 (1970);

Boykin v. Alabama, 395 U.S. 238, 242 (1969). Voluntariness of the plea is determined by

“considering all of the relevant circumstances surrounding” the plea. Brady v. United States,

397 U.S. 742, 749 (1970). The Brady Court defines a “voluntary” plea as:

       A plea of guilty entered by one fully aware of the direct consequences,
       including the actual value of any commitments made to him by the court,
       prosecutor, or his own counsel, must stand unless induced by threats (or
       promises to discontinue improper harassment), misrepresentation (including
       unfulfilled or unfulfillable promises), or perhaps by promises that are by their
       nature improper as having no proper relationship to the prosecutor’s business
       (e.g. bribes).

Id. at 755 (internal quotation and citation omitted); see also Warren v. Richland Cty. Circuit

Court, 223 F.3d 454, 457 (7th Cir. 2000) (“Due process requires that a trial court inform the

defendant of the ‘direct consequences’ of his plea.”). While the Supreme Court has stated

that a defendant must be fully aware of the direct consequences of the plea, the Supreme

Court has not specifically defined “direct consequences.” Dalton v. Battaglia, 402 F.3d 729,

733 (7th Cir. 2005). The Seventh Circuit has opined that “direct consequences” includes the

maximum sentence the defendant may serve because of the plea. Id.



                                              6


         Case 2:18-cv-01035-NJ Filed 12/16/20 Page 6 of 10 Document 27
       Under habeas review, I am tasked with determining whether the Wisconsin Court of

Appeals’ decision is contrary to, or an unreasonable application of, established federal law

as determined by the Supreme Court or was based on an unreasonable determination of the

facts in light of the evidence presented. 28 U.S.C. § 2254(d)(1), (2).

       Hopson argues that the trial judge, in informing him that he faced a maximum

sentence of 49 years of imprisonment if convicted, “over-emphasiz[ed] comments of the

negative results of going to trial – while not emphasizing any of the positive results.”

(Petitioner’s Reply Br. at 8, Docket # 25.) Hopson argues that he was “haunted enough to

shift his belief in the judge’s impartiality” and “based on the judge’s foreshadowing,

[Hopson] was sure that if he didn’t take the plea the court would be almost bound to give

him the 49-year sentence because he declined to accept responsibility.” (Id.)

       The court of appeals found that a defendant who demonstrates that he did not

knowingly, intelligently, and voluntarily enter his guilty plea is entitled to plea withdrawal.

(Hopson, Appeal No. 2015AP2265, at ¶ 22.) The court of appeals noted that under

Wisconsin law, “there is an absolute prohibition of judicial involvement in the negotiations

that lead up to a plea bargain.” (Id. at ¶ 24 (quoting State v. Williams, 2003 WI App 116, ¶

16, 265 Wis. 2d 229, 666 N.W.2d 58).) The court of appeals rejected Hopson’s argument,

however, that the trial judge’s statements “foreshadowed” that he was going to give Hopson

the maximum sentence. The court of appeals determined that this “narrative [was] entirely

hypothetical and lack[ed] any plausible connection between the circuit court’s actions and

Hopson’s decision to accept a plea.” (Id. ¶ 31.) The court of appeals determined that in

Hopson’s case, the trial court’s “mere act of creating a record that the defendant had

received and personally rejected all plea offers the State made does not amount to judicial

                                               7


         Case 2:18-cv-01035-NJ Filed 12/16/20 Page 7 of 10 Document 27
participation in plea negotiations” (Id. at ¶ 27.) The court of appeals considered the fact that

the trial court did not convene an impromptu settlement conference, did not make or solicit

specific offers, and did not gave the parties any input regarding what it considered an

appropriate disposition of the charges Hopson was facing. (Id. at ¶ 29.) The court of appeals

stated that the Williams’ holding expressly applies only to direct judicial participation in the

plea bargaining process itself. (Id. ¶ 31.) The court of appeals concluded that the principal

focus of the Williams rule is to protect the voluntariness of a plea and nothing the trial court

did in this case could “reasonably be said to have destroyed the voluntariness of [Hopson’s]

plea.” (Id.)

       The Wisconsin Court of Appeals’ finding that Hopson’s guilty plea was knowingly,

voluntarily, and intelligently made is not contrary to, nor an unreasonable application of,

established federal law as determined by the Supreme Court. Nor was the decision an

unreasonable determination of the facts in light of the evidence presented. Hopson

acknowledges that there is nothing inherently improper about a judge putting all plea offers

on the record. (Petitioner’s Br. at 5, Docket # 20.) In fact, Hopson cites the Supreme Court’s

decision in Missouri v. Frye, 566 U.S. 134 (2012) where the Court recommended making

formal plea offers a part of the record to ensure that a defendant has been made aware of all

offers before proceeding to trial. (Id. quoting Frye, 566 U.S. at 146 (“[F]ormal offers can be

made part of the record at any subsequent plea proceeding or before a trial on the merits, [ ]

to ensure that a defendant has been fully advised before those further proceedings

commence.”)). Hopson takes issue with the trial judge alerting him to the maximum

sentence he faced should he be convicted of all charges. But considering that a voluntary

plea is one where the defendant is made aware of the “direct consequences of the plea,” see

                                               8


          Case 2:18-cv-01035-NJ Filed 12/16/20 Page 8 of 10 Document 27
Brady, 397 U.S. at 755, and the maximum sentence he may serve because of the plea is a

“direct consequence,” see Dalton, 402 F.3d at 733, it stands to reason that a defendant should

also be aware of the maximum sentence he faces should he not take a plea. These facts allow

a defendant to make an informed decision regarding whether to take a plea or go to trial.

Thus, the trial judge informing Hopson of this information certainly does not make his plea

involuntary.

       Further, the record does not indicate that the trial judge overemphasized the

maximum sentence Hopson faced based on the charges. Rather, after confirming that

Hopson wanted to go to trial, the court quickly moved on. It was not until Hopson heard

the testimony of eight State witnesses over the course of two days and learned of the State’s

intent to amend the Information to add more charges, did Hopson decide to accept a plea. It

seems highly unlikely that the trial court placing the plea offers on the record and informing

Hopson of the time he faced based on his charges unduly influenced his decision to plead

guilty. Thus, I find the court of appeals’ decision does not run afoul of federal law as

articulated by the Supreme Court. Hopson’s petition for a writ of habeas corpus is denied.

                             CERTIFICATE OF APPEALABILITY

       According to Rule 11(a) of the Rules Governing § 2254 Cases, the court must issue

or deny a certificate of appealability “when it enters a final order adverse to the applicant.”

A certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a

substantial showing of the denial of a constitutional right, the petitioner must demonstrate

that “reasonable jurists could debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues presented were ‘adequate

                                              9


         Case 2:18-cv-01035-NJ Filed 12/16/20 Page 9 of 10 Document 27
to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

(quoting Barefoot v. Estelle, 463 U.S. 880, 893, and n.4).

       Jurists of reason would not find it debatable that Hopson is not entitled to habeas

relief. Thus, I will deny Hopson a certificate of appealability. Of course, Hopson retains the

right to seek a certificate of appealability from the Court of Appeals pursuant to Rule 22(b)

of the Federal Rules of Appellate Procedure.

                                            ORDER

       NOW, THEREFORE, IT IS ORDERED that the petitioner’s petition for a writ of

habeas corpus (Docket # 1) be and hereby is DENIED.

       IT IS FURTHER ORDERED that this action be and hereby is DISMISSED.

       IT IS ALSO ORDERED that a certificate of appealability shall not issue.

       FINALLY, IT IS ORDERED that the Clerk of Court enter judgment accordingly.




       Dated at Milwaukee, Wisconsin this 16th day of December, 2020.



                                                    BY THE COURT:



                                                    __________________________
                                                    ___________________
                                                                    _ _____________
                                                    NANCY JOSEPH      H
                                                    United States Magistrate Judge




                                               10


         Case 2:18-cv-01035-NJ Filed 12/16/20 Page 10 of 10 Document 27
